Citation Nr: 0843093	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-05 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for a low 
back disorder.


REPRESENTATION

Veteran represented by:	Roger B. Hall, Attorney at law


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

In her February 2007 substantive appeal (VA Form 9), the 
veteran requested a personal hearing before a Veterans Law 
Judge, sitting at the RO.  This hearing was scheduled for 
November 2008; however, the veteran failed to appear.  As no 
further communication from the veteran with regard to a 
hearing has been received, the Board considers her request 
for a hearing to be withdrawn.  See 38 C.F.R. §§ 20.702(d), 
(e); 20.704(d), (e) (2008).


FINDINGS OF FACT

1. In a final rating decision issued in August 2004, the RO 
denied a claim to reopen a claim of entitlement to service 
connection for a low back disorder.

2. Evidence added to the record since the prior final denial 
in August 2004 is both cumulative and redundant of the 
evidence of record at that time and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The August 2004 decision is final; new and material evidence 
has not been received to reopen a claim of entitlement to 
service connection for a low back disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  Further, for claims requiring new and material 
evidence, the veteran must be notified that service 
connection was previously denied and of the reason for that 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the veteran was provided with a VCAA 
notification letter in July 2002, prior to the initial 
unfavorable AOJ decision issued in August 2003.  An 
additional letter was sent in August 2007.

The Board notes that, in Pelegrini, the Court held that VA 
must request that the claimant provide any evidence in her 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in her 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  

 In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in June 2006 informed the 
veteran of the type of evidence necessary to establish 
service connection, what is considered new and material 
evidence, how VA would assist her in developing her claim, 
and her and VA's obligations in providing such evidence for 
consideration.  Additionally, the letter informed the veteran 
that the initial denial of service connection was the lack of 
evidence of an in-service injury to her back and a 
relationship between either her current back disorder and 
service or her service-connected left foot disability, as 
required by Kent.  Further, the notice advised her of how to 
substantiate disability ratings and effective dates, in 
compliance with the holding of Dingess/Hartman.  Therefore, 
the Board finds that the veteran was provided with all 
necessary notice under VCAA prior to the initial adjudication 
of her claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the claim.  The veteran's service 
treatment records, VA medical records, and a May 2006 VA 
examination report related to her service-connected left foot 
were reviewed by both the AOJ and the Board in connection 
with adjudication of her claim.  The veteran has not 
identified any additional, relevant records that VA needs to 
obtain for an equitable disposition of the claim. 

With regard to the duty to provide a VA examination if 
necessary, such duty does not extend to claims to reopen 
until after new and material evidence has been submitted.  38 
C.F.R. § 3.159(c)(4).  In light of the above, the Board 
concludes that the medical evidence of record is sufficient 
to adjudicate the veteran's claim without further development 
and additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  
Therefore, the Board determines that the veteran will not be 
prejudiced by the Board proceeding to the merits of the 
claim. 

II. Analysis

The veteran contends that she suffered a low back injury in 
connection with a motor vehicle accident (MVA) in service, 
either directly or due to aggravation of a preexisting left 
foot disability for which service connection is in effect.  
Thus, she contends that service connection is warranted for a 
low back disorder.

The original claim of entitlement to service connection for a 
low back disorder was denied in an August 1993 rating 
decision and reopening was denied in an April 1995 rating 
decision.  In an August 2004 rating decision, the RO found 
that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to service 
connection for a low back disorder.  The RO indicated that 
the evidence submitted by the veteran, namely VA treatment 
records, was cumulative and redundant of the evidence of 
record at the time of previous denials of the claim in April 
1995 and August 1993.  Accordingly, the RO denied reopening 
the veteran's claim of entitlement to service connection for 
a low back disorder. 

The veteran did not appeal this decision.  The next 
communication from the veteran with regard to this claim was 
her June 2006 application to reopen her service connection 
claim for a low back disorder, which is the subject of this 
appeal.  Thus, the August 2004 decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2005) [(2008)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The veteran filed her claim to reopen in June 2006; thus, the 
definition of new and material evidence applicable to the 
claim is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the final August 2004 rating decision, additional VA 
treatment records and imaging studies dated from January 2004 
to June 2007 have been added to the record.  Further, the 
report of a May 2006 VA examination related to the veteran's 
service-connected left foot disability has been associated 
with the claims file.  However, this evidence is neither new 
nor material in that it is cumulative and redundant of the 
evidence of record at the time of the prior final denial and 
it does not raise a reasonable possibility of substantiating 
the veteran's claim.  
Specifically, at the time of the August 2004 decision, the 
veteran's service treatment records were of record, as well 
as evidence of post-service treatment for a low back 
disorder.  Since then, no competent evidence demonstrating 
treatment or diagnosis of a low back disorder during service 
has been received, although there is ample evidence of the 
veteran's post-service complaints of back pain, as well as 
imagining studies showing degenerative disc disease of the 
lumbosacral spine.  Moreover, VA medical records and 
examination reports received since August 2004 contain no 
information establishing the occurrence of a back injury or 
that the veteran's current back disorder is related to her 
service-connected left foot disability.

The Board acknowledges the statements of the veteran 
describing the in-service injuries and the severity of her 
current back disorder, but these statements are not competent 
evidence establishing in-service treatment or diagnosis 
related to a back disability or a relationship between her 
current back disorder and her military service or her 
service-connected left foot disability.  Laypersons are 
competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, lay 
assertions of medical causation cannot suffice as new and 
material evidence to reopen a claim.  Moray v. Brown, 5 Vet. 
App. 211 (1993).  Thus, there remains no competent evidence 
of an in-service injury of the veteran's back or a 
relationship between her current low back disorder and 
service or service-connected left foot disability.

Therefore, the Board must conclude that the evidence added to 
the record since the August 2004 denial is new, but not 
material, in that it does not raise a reasonable possibility 
of substantiating the veteran's claim of entitlement to 
service connection for a low back disorder.  As such, the 
Board finds that the evidence received subsequent to the RO's 
August 2004 decision is not new and material and the 
requirements to reopen the claim of entitlement to service 
connection for a low back disorder have not been met.  
Therefore, the claim to reopen a previously denied claim 
seeking service connection for a low back disorder is denied.
ORDER

New and material evidence not having been received, the claim 
to reopen a claim of entitlement to service connection for a 
low back disorder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


